DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered. 

Election/Restrictions
To expedite prosecution, the examiner rejoins claims 16-17, 19, and 21-22.  All other restriction/election requirements are maintained for the reasons of record.

Claim Status
Claims 33-42 are new.
Claims 2-5, 7-9, 23, and 28-31 are canceled.
Claims 24-27 and 33-42 are withdrawn.
Claims 1, 6, 10-22 and 32 are under examination.  

Priority
Applicant’s Arguments:  The Examiner maintains that the presently claimed invention is not entitled to the priority benefit of the prior-filed Application No. 62/184,185 (“the ‘185 application”) because the disclosure of the ‘185 application fails to support all antibody clones as recited by the claims of the present application.
Applicant respectfully submits that new claims 33-42 are directed to isolated anti- EMC antibodies comprising HC-CDR and LC-CDR sequences that correspond to antibody clone #76, which are described in the ‘185 application, for example, at least at Examples 3-5, FIGs. 4- 5, Tables 1 and 7-8, and SEQ ID NOs: 17 and 24 of the Sequence Listing section. Therefore, at least new claims 33-42 are entitled to the priority benefit of the filing date of the ‘185 application, which is June 24, 2015.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Claims 33-42 are withdrawn and not under examination at this time for being drawn to a non-elected antibody species.  


Rejections Withdrawn 
Claim Rejections - Improper Markush Grouping
The rejection of claims 1, 6, 8-15, 18, 20, and 32 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 6, 9-15, 18, 20, 30, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 6, 10-22 and 32 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-EMC constructs comprising antibody moieties with all complete, parental CDRs of an antibody, does not reasonably provide enablement for similar constructs with fewer than all parental CDRs, mutated CDRs, truncated CDRs, or incomplete CDRs.  The make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1, 6, 8-15, 18, 20, and 30-32 are rejected under 35 U.S.C. §112(a) because the specification, while being enabling for anti-EMC constructs comprising antibody moieties with all complete, parental CDRs of an antibody, allegedly does not reasonably provide enablement for similar constructs with fewer than all parental CDRs, mutated CDRs, truncated CDRs, or incomplete CDRs. Specifically, while the Examiner acknowledges that Kabat CDRs can be moved to a different framework and confer antigen binding, the Examiner alleges that CDRs other than Kabat CDRs, such as the Chothia CDRs as recited in claim 8, do not confer antigen binding to a different framework. Applicant respectfully disagrees.
Without acquiescing to the Examiner’s rejections, claim 1 has been amended to recite the amino acid residue spans of the three HC-CDRs and three LC-CDRs according to Kabat CDR definition of the elected antibody species. Claim 1 as amended thus recites a complete set of six Kabat CDRs, which confer antigen binding. Claim 1 as amended and all claims dependent therefrom are thus enabled by the present specification. Withdrawal of the claim rejections under 35 U.S.C. §112(a) is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
The examiner notes that the spans of amino acids in claim 1 for the CDRs do match those of Table 1 of the specification.  The examiner still agrees that this style of claiming CDRs, but subsequences of variable regions is doable.  However, the instant 
The examiner suggests that Applicant considers using the Chothia CDRs previously recited in claim 88 in instant claim 1 for the elected antibody species.  It has come to the examiner’s attention that Kabat CDRs can vary in length.  See Martin at the section above which shows CDRH3 can be 3-25 residues or longer.  In addition, other CDR identification systems besides Kabat have been used to patent antibodies as in US10465007.  Thus, while the Kabat system can provide a guideline for CDR length/completeness, other systems can be used here.  Therefore, if the previous Chothia CDRs are complete based on that nomenclature, then they are suggested to be used.

New Objections
Claim Objections
Claim 19 is objected to because of the following informalities:  For clarity and consistency in the claim set, this claim should be amended to recite “encoding the anti-EMC construct of…”.  This is more in line with the language of the cell claims 21-22. Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10-22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1, on which all other claims above depend, recites spans of residues of a sequence identifier but also states those residue numbers are based on Kabat nomenclature.  This provides the claim with multiple interpretations.  First, the residues could be the exact number as in each sequence identifier.  Second, they a subset residue as stated at 0060 of the specification.  These are illustrated by Martin, cited above, under the heading the Kabat numbering scheme.  There it shows that there 
It is suggested that Applicant use the sequence identifiers for their Chothia CDRs as discussed above.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolated nucleic acids, isolated hot cells, and isolated effector T cells that encode or express an anti-EMC construct as in claim 1, does not reasonably provide enablement for non-isolated versions of the same which read on transgenes and transgenic animals, nor any other effector cell type that can use the claimed CAR.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 19 drawn to a nucleic acid encoding the protein components of the isolated anti-EMC construct of claim 1.  
The nature of the invention is nucleic acids and cells for production of the anti-EMC construct of claim 1, as well effector cells comprising the anti-EMC CAR of claim 16.  
The level of skill of one skilled in this art is high.
Applicant broadly claims a nucleic acid and host cells containing the nucleic acids. The claims read on a cell within a transgenic animal given that the term "isolated" is not denoted in describing the host cell or effector cell.  Similarly, the nucleic acid reads on a transgene within the same transgenic animal.
The state of the art at the time of filing was such that one of skill could not predict the phenotype of transgenics. The art of transgenic animals has for many years stated that the unpredictability lies, in part, with the site or sites of transgene integration into the target genome and that "the position effect" as well as unidentified control elements are 
The elements of the particular construct used to make transgenic animals are also held to be critical, and they must be designed case by case without general rules to obtain good expression of a transgene; e.g., specific promoters, presence or absence of introns, etc. (Houdebine et Al., Journal of Biotechnology, Vol. 34, Pg. 269- 287, 1994). Furthermore, transgenic animals are regarded to have within their cells, cellular mechanisms that prevent expression of the transgene, such as methylation or deletion from the genome (Kappell et Al., Current Opinions in Biotechnology, Vol. 3, Pg. 548-553, 1992).
Thus, at the time of filing, the phenotype of a transgenic cell contained within any animal and the functionality of just any transgene was unpredictable.  The claims as written, encompassing a transgene or cells in a transgenic animal, are not adequately described in the specification as to prevent excessive experimentation by the public to generate and use the invention.  Paragraph 0332 of the specification teaches that some viral vectors can cause integration of a transgene and its propagation.  However, this does not guarantee function for the reasons supra.  The only transgenic animals discussed by Applicant are those that product human antibodies in 0367.  These animals however do not produce the instant antibody moiety discussed and so do not provide predictability of a transgene or transgenic animal encoding the same.  
Applicants can obviate the instant rejection in part by amending the claims to recite the term "isolated" before the recitation, "host cell", “effector cell”, and nucleic. However, with respect to the effector cell, Applicant only teaches T cells for use with the claimed 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This claim is drawn to an effector cell that expresses the isolated anti-EMC construct of claim 16.  Claim 16 makes clear that this CAR contains CD3 and CD28 intracellular signaling components which are known to function in T cells.  When one goes to the specification to identify other species of cells that can use such a CAR, they find none.  Only one species of effector cell, a T cell, is taught to use the claimed CAR.  See for example paragraph 0401.  
A single species is not adequate representation of a genus.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  As discussed above, CD3 is a T cell marker and so functions in T cells but would not have use in other effector cell types barring evidence to the contrary.  Therefore, one of ordinary skill in this art cannot predict the operability of any other effector cell type that would be made to express the claimed CAR other than T cells, the only cell type taught to exemplify the genus of claim 22.  Therefore, since only a single function species of the genus effector cell is taught by Applicant for use with their CAR, the broader claim 22 fails the written description requirement and is rejected here.
  
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642